                      Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 1 of 6




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          VICTORIA DIVISION
           In re:                                              §
                                                               §   Chapter 11
           SCOTT VINCENT VAN DYKE,                             §
                                                               §   Case No. 21-60052
                     Debtor.                                   §
                                                               §

                                      MICHAEL L. NOEL’S WITNESS AND
                                  EXHIBIT LIST FOR AUGUST 24, 2021 HEARING

                   Michael L. Noel (“Noel”) by and through its undersigned counsel, hereby files this

        Witness and Exhibit List for the hearing on Michael L. Noel’s Motion for Relief from Stay

        Regarding State Court Litigation [Docket No. 37].

                                                    WITNESSES

                   Noel may call any of the following as a witness at the hearing:

                         1.     Mike Seely and/or Jill Hale, counsel for Noel in state court lawsuit filed
                                against Scott Van Dyke (“Van Dyke”);

                         2.     Any witness called or designated by any other party in interest; and

                         3.     Any witness necessary to rebut the testimony of witnesses called or
                                designated by any other party.

                                                     EXHIBITS
                   Noel may offer any one or more of the following exhibits at the hearing:

                                                                                          O
                                                                                     M           O
                                                                                          F             A
                                                                                     A           B
                                                                                          F             D
                                                                                     R           J
          EXHIBIT                           DESCRIPTION                                   E             M
                                                                                     K           E
                                                                                          R             I
                                                                                     E           C
                                                                                          E             T
                                                                                     D           T
                                                                                          D




                                                           1
4847-5448-4470.1
                       Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 2 of 6




                         Van Dyke Response, asserting statute of limitations
                         defense, filed on Jan. 18, 2021 in Noel et al. v. Van
               1.
                         Dyke et al., pending in the 127th District Court of
                         Harris County, Texas (the “State Court Lawsuit”)

                         Order Granting Partial Summary Judgment (signed on
               2.
                         Feb. 10, 2021 in State Court Lawsuit)

                         Email exchanges during Feb—May 2021 re trial
                         settings in State Court Lawsuit, among (i) counsel for
               3.
                         Dr. Noel, (ii) counsel for Van Dyke, and (iii) trial
                         coordinator

               4.        Timeline Summary

                         Any document or pleading filed in the above-
                         captioned main cases

                         Any exhibit necessary for impeachment and/or
                         rebuttal purposes

                         Any exhibit identified or offered by any other party

                    Noel reserves the right to use additional demonstrative exhibits as they deem appropriate

        in connection with this hearing. Noel also reserves the right to call or to introduce one or more,

        or none, of the witnesses or exhibits listed above, and further reserves the right to supplement

        or amend this list at any time prior to the hearing.

          Dated: August 20, 2021                        Respectfully submitted,

                                                      FOLEY & LARDNER LLP
                                                      /s/ David S. Elder
                                                      David S. Elder
                                                      State Bar No. 06507700
                                                      1000 Louisiana Street, Suite 2000
                                                      Houston, Texas 77002-2099
                                                      Telephone: 713-276-5500
                                                      Email: dselder@foley.com

                                                      ATTORNEYS FOR MICHAEL L. NOEL


                                                            2
4847-5448-4470.1
                   Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 3 of 6




                                         CERTIFICATE OF SERVICE

               I do hereby certify that on August 20, 2021 a true and correct copy of the foregoing
        Exhibit List was served by United States mail, first class, postage prepaid to the parties on the
        attached service list or via CM/ECF to all parties authorized to receive electronic notice in this
        case.

                                                                 /s/ David S. Elder
                                                                 David S. Elder




                                                        3
4847-5448-4470.1
                                              Service List
                            Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 4 of 6
Label Matrix for local noticing              Forest Home Plantation, LLC                    Harris County, et al.
0541-6                                       c/o Leann O. Moses                             Linebarger Goggan Blair & Sampson LLP
Case 21-60052                                1100 Poydras Street                            c/o John P. Dillman
Southern District of Texas                   Suite 3100                                     P.O. Box 3064
Victoria                                     New Orleans, LA 70163-1102                     Houston, TX 77253-3064
Fri Aug 20 10:47:52 CDT 2021
Henke, Williams & Boll, LLP                  6                                              AmeriCredit/GM Financial
2929 Allen Parkway, Suite 3900               United States Bankruptcy Court                 Attn: Bankruptcy
Houston, TX 77019-7125                       PO Box 61010                                   PO Box 183853
                                             Houston, TX 77208-1010                         Arlington, TX 76096-3853


BBVA Compass                                 Bank of America                                Cadence/Superior Bank
Attn: Bankruptcy                             4909 Savarese Circle FL1-908-01-50             Operations Center
PO Box 10566                                 Tampa, FL 33634-2413                           Birmingham, AL 35203
Birmingham, AL 35296-0001


Central Portfolio Control                    Chase Auto Finance                             (p)JPMORGAN CHASE BANK N A
Attn: Bankruptcy Attn: Bankruptcy            P.O. Box 78101                                 BANKRUPTCY MAIL INTAKE TEAM
10249 Yellow Circle Dr , Ste 200             Phoenix, AZ 85062-8101                         700 KANSAS LANE FLOOR 01
Minnetonka, MN 55343-9111                                                                   MONROE LA 71203-4774


Citibank                                     Encore Bank                                    Harris County et al.
Citicorp Credit Srvs/Centralized Bk dept     Nine Greenway Plaza                            c/o John P. Dillman
PO Box 790034                                Houston, TX 77046-0900                         Linebarger Goggan Blair & Sampson LLP
St Louis, MO 63179-0034                                                                     P.O. Box 3064
                                                                                            Houston, TX 77253-3064

Henke, Williams & Boll, LLP                  JPMorgan Chase Bank, N.A.                      Johns & Hebert PLLC f/k/a Johns & Counsel PL
2929 Allen Parkway, Suite 3900               s/b/m/t Chase Bank USA, N.A.                   2028 East Ben White Boulevard, Suite 240
Houston, Texas 77019-7125                    c/o Robertson, Anschutz & Schneid, P.L.        Austin, Texas 78741-6931
                                             6409 Congress Avenue, Suite 100
                                             Boca Raton, FL 33487-2853

Michael L. Noel                              (p)PHOENIX FINANCIAL SERVICES LLC              (p)TMX FINANCE LLC FORMERLY TITLEMAX
12222 Taylorcrest                            PO BOX 361450                                  15 BULL STREET
Houston, TX 77024-4247                       INDIANAPOLIS IN 46236-1450                     SUITE 200
                                                                                            SAVANNAH GA 31401-2686


US Trustee                                   Wells Fargo Bank N.A., d/b/a Wells Fargo Aut   Wells Fargo Dealer Services
Office of the US Trustee                     PO Box 130000                                  Attn: Bankruptcy 1100 Corporate Center D
515 Rusk Ave                                 Raleigh, NC 27605-1000                         Raleigh, NC 27607-5066
Ste 3516
Houston, TX 77002-2604

Brendon D Singh                              Eva S. Engelhart, Chapter 7 Trustee            Melissa A Haselden
Tran Singh, LLP                              7700 San Felipe, Suite 550                     Haselden Farrow PLLC
2502 La Branch Street                        Houston, TX 77063-1618                         Pennzoil Place
Houston, TX 77004-1028                                                                      700 Milam
                                                                                            Suite 1300
                                                                                            Houston, TX 77002-2736
Reese Baker                                  Scott Vincent Van Dyke                         Susan Tran Adams
950 Echo Lane, Suite 300                     1515 South Boulevard                           Tran Singh LLP
Houston, TX 77024-2824                       Houston, TX 77006-6335                         1010 Lamar
                                                                                            Suite 1160
                                                                                            Houston, TX 77002-1349
                             Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 5 of 6

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Phoenix Financial Services, LLC                      Titlemax of Texas
Attn: Bankruptcy                                     Attn: Bankruptcy                                     15 Bull St Ste 200
PO Box 15298                                         PO Box 361450                                        Savannah, GA 31401-2686
Wilmington, DE 19850                                 Indianapolis,, IN 46236




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Anzar Settlement Funding Corp.                    (u)Builders West, Inc.                               (u)Cadence Bank, N.A.




(u)Littlemill Limited                                (u)Philadelphia Indemnity Insurance Company          (u)Prosperity Settlement Funding, Inc.




(du)Philadelphia Indemnity Insurance Company         (u)Andrea Lore                                       (u)Michael L. Noel




End of Label Matrix
Mailable recipients     29
Bypassed recipients      9
Total                   38
                         Case 21-60052 Document 50 Filed in TXSB on 08/20/21 Page 6 of 6

Anzar Settlement Funding Corp              Builders West, Inc.
                                                                                 Cadence Bank, NA
c/o Julie Goodrich Harrison                c/o Dale R Mellencamp
                                                                                 c/o Travis Clayton Badger
Norton Rose Fulbright US LLP               BairHilty PC
                                                                                 3400 Ave H, 2nd Fl
1301 McKinney St, Ste 5100                 14711 Pebble Bend Drive
                                                                                 Rosenberg, TX 77471
Houston, TX 77010                          Houston, TX 77068

Littlemill Limited                         Andrea Lore                           Philadelphia Indemnity Insurance
c/o Julie Goodrich Harrison                c/o Julie Goodrich Harrison           c/o Robert W. Miller
Norton Rose Fulbright US LLP               Norton Rose Fulbright US LLP          Manier & Herod, P.C.
1301 McKinney St, Ste 5100                 1301 McKinney St, Ste 5100            1201 Demonbreun Street, Suite 900
Houston, TX 77010                          Houston, TX 77010                     Nashville, TN 37203
                                                                                 Anglo-Dutch Energy, Anglo-Dutch (Tenge)
Prosperity Settlement Funding, Inc.        Ha Minh Nguyen
                                                                                 LLC, Anglo-Dutch Everest, LLC, Anglo-Dutch
c/o Julie Goodrich Harrison                Jason Ruff
                                                                                 (Neftenge), & Anglo-Dutch Energy Partners
Norton Rose Fulbright US LLP               Office of the United States Trustee
                                                                                 IV, LLC
1301 McKinney St, Ste 5100                 515 Rusk St., Ste. 3516
                                                                                 PO Box 22322
Houston, TX 77010                          Houston, TX 77002
                                                                                 Houston, TX 77227

                                           Builders West, Inc.
American Oil & Gas, LLC                                                          Trieagle Energy
                                           c/o Rusty Hardin & Associates, LLP
PO Box 22322                                                                     PO Box 974655
                                           1401 McKinney, Suite 2250
Houston, TX 77227                                                                Dallas, TX 75397
                                           Houston, TX 77010

                                                                                 CenterPoint Energy
AT&T U-Verse
                                           City Of Houston – Water Department    Attn: Bankruptcy
PO Box 5014
                                           PO Box 1560                           PO Box 4981
Carol Stream, IL 60197
                                           Houston, TX 77251                     Houston, TX 77210-4981



Propel Financial Services, LLC                                                   Littlemill Limited
                                           Internal Revenue Service
PO Box 100350                                                                    c/o HMH
                                           PO Box 7346
San Antonio, TX 78201                                                            3200 Travis 4th Floor
                                           Philadelphia, PA 19101
                                                                                 Houston, TX 77006


Philadelphia Indemnity Insurance Company
c/o KF&D, PLLC
909 18th Street
Plano, TX 75074
